DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-4, 9-11, 15, 17-20, & 23-26 are allowed.  The examiner acknowledges the amendments filed 2/21/21 have overcome the rejections and/or objections set forth in the office action mailed 11/17/20. The following is an examiner’s statement of reasons for allowance:
	
 As to claim 2, the prior art of record, taken alone or in combination, fails to disclose or render obvious “channel wall of a channel from the plurality of channels does not extend all the way to the image sensor”, in combination with the rest of the limitations of claim 2.

As to claim 9, the prior art of record, taken alone or in combination, fails to disclose or render obvious “light exiting from the second opening of each channel forms a pattern of light on each corresponding sensor area that substantially overlaps with adjacent patterns of light formed on adjacent sensor areas”, in combination with the rest of the limitations of claim 9.

As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious “image sensor is further configured to demodulate a signal generated from light”, in combination with the rest of the limitations of claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE C SMITH/              Examiner, Art Unit 2877